DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021, 08/26/2020, 06/23/2020 and 06/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a parallax detecting section in claim 1-8 and 11 
a depth information generating section in claim 8 and 11
an imaging section in claim 11. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al US PG-Pub(US 20180336701 A1) in view of Sato et al. US PG-Pub (US 20100289878 A1).
Regarding Claim 1, Yokota teaches an image processing device comprising: cost adjustment processing on a cost volume indicating, for each pixel(¶[0100] The cost calculating unit 301 is a functional unit that, based on the luminance value of the reference pixel p(x, y) in the reference image Ia and based on the luminance value of each candidate pixel q(x+d, y) that represents a candidate for corresponding pixel identified by shifting the pixels by the shift amount d from the pixel corresponding to the position of the reference pixel p(x, y) on the epipolar line EL in the comparison image Ib on the basis of the reference pixel p(x, y), calculates the cost value C(p, d) of that candidate pixel q(x+d, y).and each parallax(¶[0101], the cost calculating unit 301, represents the parallax value dp for such pixels in the reference image Ia for which the cost value C was calculated.) a cost corresponding to a similarity among multi-viewpoint images ([0093], calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) representing either the degree of similarity or the degree of dissimilarity of each pixel in the comparison image Ib. In the following explanation, it is assumed that, smaller the cost value C, the more it represents the evaluation value indicating the degree of dissimilarity between a pixel in the comparison image Ib and the reference pixel p. The examiner interprets the prior art is calculating a cost corresponding to a similarity between two images.), and detects, from the cost volume having undergone the cost adjustment processing, a parallax at which the similarity becomes maximum, by using parallax-based costs of a parallax detection target pixel. (¶[0094], As the cost value C representing the degree of dissimilarity between the reference area pb and the candidate area qb; either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity. [0101] The decider 302 is a functional unit for deciding that the shift amount d corresponding to the smallest of the cost values C, which are calculated by the cost calculating unit 301, represents the parallax value dp for such pixels in the reference image Ia for which the cost value C was calculated. The examiner interprets the prior art determines the parallax where the cost value is at a minimum which means similarity is at a maximum.)
Yokota does not explicitly teach using normal line information in respective pixels based on a polarization image included among the multi-viewpoint images. 
Sato teaches using normal line information(¶0024], a stereo polarization image capturing section for receiving a plurality of polarized light of different polarization directions at different viewpoint positions and obtaining a plurality of polarization images of different viewpoint positions; and a normal information generating section for estimating a normal direction vector of the subject based on the plurality of polarization images of different viewpoint positions.) in respective pixels based on a polarization image among multi-viewpoint images (¶[0025], a stereo correspondence obtaining section for estimating pixel-by-pixel correspondence between the plurality of polarization images of different viewpoint positions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Sato in order to detect a parallax using normal line information in respective pixels based on a polarization images. One skilled in the art would have 
Regarding Claim 2, the combination of Yokota and Sato teaches the image processing device according to claim 1, where Yokota further teaches wherein the parallax detecting section performs the cost adjustment processing at each parallax, and in the cost adjustment processing, cost adjustment of the parallax detection target pixel is performed on a basis of a cost that is calculated ([0094], Meanwhile, as the stereo matching processing meant for obtaining the corresponding pixel of the reference pixel p, block matching processing is performed in the embodiment. In the block matching processing, the degree of dissimilarity is obtained between the reference area pb, which represents a predetermined area centered around the reference pixel p in the reference image Ia, and a candidate area qb (having the same size as the reference area pb) centered around the candidate pixel q of the comparison image Ib. As the cost value C representing the degree of dissimilarity between the reference area pb and the candidate area qb; either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity.). The examiner interprets the prior art is performing cost adjustment by block matching the pixels of the stereo images to determine the parallax in the image.) 
Yokota doesn’t explicitly teach with use of the normal line information in the parallax detection target pixel, for a pixel in a peripheral region based on the parallax detection target pixel.
Sato teaches with use of the normal line information(¶[0025], the normal information generating section estimates a normal direction vector based on the normal's one-degree-of-freedoms estimated by the normal's one-degree-of-freedom estimating section and the correspondence between    in the parallax detection target pixel, for a pixel in a peripheral region based on the parallax detection target pixel. (¶[0025], a stereo correspondence obtaining section for estimating pixel-by-pixel correspondence between the plurality of polarization images of different viewpoint positions. The examiner interprets the prior art is using the normal information generating section to determine the parallax between multiple viewpoint positions of the polarization image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Sato in order to detect a parallax using normal line information in respective pixels based on a polarization images. One skilled in the art would have been motivated to modify Yokota in this manner in order to estimate a normal direction vector of the subject based on the plurality of polarization images of different viewpoint positions. (Sato, ¶[0024])
Regarding Claim 3, the combination of Yokota and Sato teaches the image processing device according to claim 2, where Yokota further teaches wherein the parallax detecting section weights the cost calculated for the pixel in the peripheral region ([0094] As illustrated at (a) in FIG. 7, based on the luminance value (the pixel value) of the reference pixel p(x, y) in the reference image Ia and based on the luminance value (the pixel value) of a candidate pixel q(x+d, y) representing a candidate for corresponding pixel present on an epipolar line EL in the comparison image Ib with respect to the reference pixel p(x, y), the cost value C(p, d) is calculated for the candidate pixel q(x+d, y) that is a candidate for corresponding pixel with respect to the reference pixel p(x, y). Herein, d represents the amount of shift (the amount of movement) between the reference pixel p and the candidate pixel q, and the shift amount d is shifted in the unit of pixels. either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the 
Yokota does not explicitly teach in accordance with a normal line difference between normal line information in the parallax detection target pixel and normal line information in the pixel in the peripheral region 
Sato teaches in accordance with a normal line difference between normal line information in the parallax detection target pixel and normal line information in the pixel in the peripheral region. .  (¶[0173], the image processing section 504 detects the difference between the normal direction vector ne and the ideal normal direction vector ni, and detects, as an abnormal normal, a normal direction vector ne that gives a large difference value. The alignment of shape information using image information may be realized by using techniques known in the art.[0174] The presentation section 505 presents to the user an image of the subject captured by the image capturing section 502 while emphasizing pixels corresponding to abnormal normals detected by the image processing section 504 (step S605). Such a pixel emphasis can be made by, for example, performing a process such as displaying pixels corresponding to abnormal normals in red color.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Sato in order to use normal line information in respective pixels based on a polarization images. One skilled in the art would have been motivated to modify Yokota in this manner in order to estimate a normal direction vector of the subject based on the plurality of polarization images of different viewpoint positions. (Sato, ¶[0024]
Regarding Claim 8, the combination of Yokota and Sato, the image processing device according to claim 1, where Yokota further teaches further comprising: a depth information generating section that generates depth information on a basis of the parallax detected by the parallax detecting section. 
Regarding Claim 9, Yokota teaches an image processing method comprising: cost adjustment processing on a cost volume indicating, for each pixel(¶[0100] The cost calculating unit 301 is a functional unit that, based on the luminance value of the reference pixel p(x, y) in the reference image Ia and based on the luminance value of each candidate pixel q(x+d, y) that represents a candidate for corresponding pixel identified by shifting the pixels by the shift amount d from the pixel corresponding to the position of the reference pixel p(x, y) on the epipolar line EL in the comparison image Ib on the basis of the reference pixel p(x, y), calculates the cost value C(p, d) of that candidate pixel q(x+d, y).and each parallax(¶[0101], the cost calculating unit 301, represents the parallax value dp for such pixels in the reference image Ia for which the cost value C was calculated.) a cost corresponding to a similarity among multi-viewpoint images ([0093], calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) representing either the degree of similarity or the degree of dissimilarity of each pixel in the comparison image Ib. In the following explanation, it is assumed that, smaller the cost value C, the more it represents the evaluation value indicating the degree of dissimilarity between a pixel in the comparison image Ib and the reference pixel p. The examiner interprets the prior art is calculating a cost corresponding to a similarity between two images.), and detecting, from the cost volume having undergone the cost adjustment processing, a parallax at which the similarity becomes maximum, by using parallax-based costs of a parallax detection target pixel. (¶[0094], As the cost value C representing the degree of dissimilarity between the reference area pb and the candidate area qb; either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity. [0101] The decider 302 is a functional unit for deciding that the shift amount d corresponding to the smallest of the cost values C, which are calculated by the cost calculating unit 301, represents the parallax value dp for such pixels in the reference image Ia for which the cost value C was calculated. The examiner interprets the prior art determines the parallax where the cost value is at a minimum which means similarity is at a maximum.)
Yokota does not explicitly teach using normal line information in respective pixels based on a polarization image among the multi-viewpoint images.
Sato teaches using normal line information (¶0024], a stereo polarization image capturing section for receiving a plurality of polarized light of different polarization directions at different viewpoint positions and obtaining a plurality of polarization images of different viewpoint positions; and a normal information generating section for estimating a normal direction vector of the subject based on the plurality of polarization images of different viewpoint positions.) in respective pixels based on a polarization image among the multi-viewpoint images (¶[0025], a stereo correspondence obtaining section for estimating pixel-by-pixel correspondence between the plurality of polarization images of different viewpoint positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Sato in order to detect a parallax using normal 
Regarding Claim 10, Yokota teaches a program for causing a computer to process multi- viewpoint images, the program for causing the computer ([0064] The FPGA 31 is an integrated circuit and herein performs processing of deriving the parallax value dp in an image that is formed based on the image data. The CPU 32 controls the various functions of the parallax value deriving unit 3. The ROM 33 is used to store an image processing program that is executed by the CPU 32 for controlling the various functions of the parallax value deriving unit 3.)  to execute: cost adjustment processing on a cost volume indicating, for each pixel and each parallax, a cost corresponding to a similarity among the multi-viewpoint images (¶[0100] The cost calculating unit 301 is a functional unit that, based on the luminance value of the reference pixel p(x, y) in the reference image Ia and based on the luminance value of each candidate pixel q(x+d, y) that represents a candidate for corresponding pixel identified by shifting the pixels by the shift amount d from the pixel corresponding to the position of the reference pixel p(x, y) on the epipolar line EL in the comparison image Ib on the basis of the reference pixel p(x, y), calculates the cost value C(p, d) of that candidate pixel q(x+d, y). and a procedure of detecting, from the cost volume having undergone the cost adjustment processing, a parallax at which the similarity becomes maximum, by using parallax-based costs of a parallax detection target pixel. ([0093], calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) 
Yokota does not explicitly teach a procedure of performing, by using normal line information in respective pixels based on the polarization image among the multi-viewpoint images.
Sato teaches a procedure of performing, by using normal line information (¶0024], a stereo polarization image capturing section for receiving a plurality of polarized light of different polarization directions at different viewpoint positions and obtaining a plurality of polarization images of different viewpoint positions; and a normal information generating section for estimating a normal direction vector of the subject based on the plurality of polarization images of different viewpoint positions.) in respective pixels based on a polarization image among the multi-viewpoint images (¶[0025], a stereo correspondence obtaining section for estimating pixel-by-pixel correspondence between the plurality of polarization images of different viewpoint positions)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Sato in order to detect a parallax using normal line information in respective pixels based on a polarization images. One skilled in the art would have been motivated to modify Yokota in this manner in order to estimate a normal direction vector of the subject based on the plurality of polarization images of different viewpoint positions. (Sato, ¶[0024])
Regarding Claim 11, Yokota teaches an information processing system comprising: an imaging section that acquires multi-viewpoint images (¶[0052], As illustrated in FIG. 2, the object recognizing device 1 includes the main body 2 and includes the imaging units 10a and 10b fixed to the main body 2 as described above. The imaging units 10a and 10b are configured with a pair of cylindrical cameras that are placed in a rectified manner with respect to the main body 2. Herein, for the purpose of illustration, with reference to FIG. 2, the imaging unit 10a is sometimes referred to as the “right-side camera”, and the imaging unit 10b is sometimes referred to as the “left-side camera”.); cost adjustment processing on a cost volume indicating, for each pixel(¶[0100] The cost calculating unit 301 is a functional unit that, based on the luminance value of the reference pixel p(x, y) in the reference image Ia and based on the luminance value of each candidate pixel q(x+d, y) that represents a candidate for corresponding pixel identified by shifting the pixels by the shift amount d from the pixel corresponding to the position of the reference pixel p(x, y) on the epipolar line EL in the comparison image Ib on the basis of the reference pixel p(x, y), calculates the cost value C(p, d) of that candidate pixel q(x+d, y).and each parallax(¶[0101], the cost calculating unit 301, represents the parallax value dp for such pixels in the reference image Ia for which the cost value C was calculated.) a cost corresponding to a similarity among multi-viewpoint images ([0093], calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) representing either the degree of similarity or the degree of dissimilarity of each pixel in the comparison image Ib. In the following explanation, it is assumed that, smaller the cost value C, the more it represents the evaluation value indicating the degree of  and detects, from the cost volume having undergone the cost adjustment processing, a parallax at which the similarity becomes maximum, by using parallax-based costs of a parallax detection target pixel. (¶[0094], As the cost value C representing the degree of dissimilarity between the reference area pb and the candidate area qb; either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity. [0101] The decider 302 is a functional unit for deciding that the shift amount d corresponding to the smallest of the cost values C, which are calculated by the cost calculating unit 301, represents the parallax value dp for such pixels in the reference image Ia for which the cost value C was calculated. The examiner interprets the prior art determines the parallax where the cost value is at a minimum which means similarity is at a maximum.)and a depth information generating section that generates depth information on a basis of the parallax detected by the parallax detecting section. (¶[0114] Then, as illustrated at (a) in FIG. 13, in a corresponding manner to detection areas 721 to 724 in the objects identified (detected) in the real U map RM, the clustering unit 510 eventually creates detection frames 721a to 724a in the reference image Ia or a parallax image Ip illustrated at (b) in FIG. 13. ¶[0115] Moreover, from the identified actual size (the width, the height, and the depth) of an object, the clustering unit 510 can identify the type of the object using (Table 1) given below.)
Yokota does not explicitly teach using normal line information in respective pixels based on a polarization image among the multi-viewpoint images. 
using normal line information(¶0024], a stereo polarization image capturing section for receiving a plurality of polarized light of different polarization directions at different viewpoint positions and obtaining a plurality of polarization images of different viewpoint positions; and a normal information generating section for estimating a normal direction vector of the subject based on the plurality of polarization images of different viewpoint positions.) in respective pixels based on a polarization image among the multi-viewpoint images (¶[0025], a stereo correspondence obtaining section for estimating pixel-by-pixel correspondence between the plurality of polarization images of different viewpoint positions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Sato in order to detect a parallax using normal line information in respective pixels based on a polarization images. One skilled in the art would have been motivated to modify Yokota in this manner in order to estimate a normal direction vector of the subject based on the plurality of polarization images of different viewpoint positions. (Sato, ¶[0024])
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al US PG-Pub (US 20180336701 A1) in view of Sato et al. US PG-Pub (US 20100289878 A1) in view of Omori et al. US PG-Pub (US 20170330307 A1).
Regarding Claim 4, while the combination of Yokota and Sato teaches the image processing device according to claim 2, they don’t explicitly teach wherein the parallax detecting section weights the cost calculated for the pixel in the peripheral region, in accordance with a distance between the parallax detection target pixel and the pixel in the peripheral region.
Omori teaches wherein the parallax detecting section weights the cost calculated for the pixel in the peripheral region, in accordance with a distance between the parallax detection target pixel and the pixel in the peripheral region. (¶[0082] In the formula (2), Δd.sub.max is a maximum value of the absolute value of the difference between the distance calculated from the second region and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota and Sato with Omori in order to weight the pixel based on the distance between the target pixel and pixel in the peripheral region. One skilled in the art would have been motivated to modify Yokota and Sato in this manner in order for the accuracy of distance calculation to be improved. (Omori, ¶[0052])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al US PG-Pub (US 20180336701 A1) in view of Sato et al. US PG-Pub (US 20100289878 A1) in view of Ito et al. US PG-Pub (US 20160304098 A1).
Regarding Claim 5, while the combination of Yokota and Sato teaches the image processing device according to claim 2, they do not explicitly teach wherein the parallax detecting section weights the cost calculated for the pixel in the peripheral region, in accordance with a difference between a luminance value of the parallax detection target pixel and a luminance value of the pixel in the peripheral region.
Ito teaches wherein the parallax detecting section weights the cost calculated for the pixel in the peripheral region, in accordance with a difference between a luminance value of the parallax detection target pixel and a luminance value of the pixel in the peripheral region  ([0028] FIG. 2B is a diagram showing a captured image in which a plurality of image areas are set;[0029] FIG. 2C is a diagram showing a plurality of pixel ranges constituting an image area; The examiner interprets that the prior art is capable of determine peripheral areas of the image pixels associated with that area. ¶[0059] The 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota and Sato with Ito in order to weight the pixel based on the differences in luminance. One skilled in the art would have been motivated to modify Yokota and Sato in this manner in order to increase the accuracy of calculating the parallax. (Ito, ¶[0006])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al US PG-Pub (US 20180336701 A1) in view of Sato et al. US PG-Pub (US 20100289878 A1) in view of Hirasawa et al. US PG-Pub (US 20160261852 A1).
Regarding Claim 6, while the combination of Yokota and Sato teaches the image processing device according to claim 1, they do not explicitly teach wherein the parallax detecting section performs the cost adjustment processing for each of normal line directions among which indefiniteness is generated on a basis of the normal line information, and detects a parallax at which the similarity becomes maximum, by using the cost volume having undergone the cost adjustment processing performed for each of the normal line directions. 
Hirasawa teaches wherein the parallax detecting section performs the cost adjustment processing for each of normal line directions among which indefiniteness is generated on a basis of the normal line information, and detects a parallax at which the similarity becomes maximum, by using the cost volume having undergone the cost adjustment processing performed for each of the normal line directions. ([0126] Further, based on the disparity map, the image phase adjustment unit 371 matches the phases of the polarized image subjected to the interpolation process on the image from the imaging unit 31 and the polarized image subjected to the interpolation process on the image from the imaging unit 32. FIG. 19 is a diagram for describing a phase adjustment process. FIG. 19(A) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 31. FIG. 19(B) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 32. FIG. 19(C) exemplifies a part of the disparity map. Disparity values (parallax amount) of the disparity map have one-to-one correspondence with the depth values of the depth map, and thus can be converted easily in both directions from the interval “LB” of the standard position of the two imaging units and the focal distance “f” of the imaging units, as described above. The examiner interprets the prior art is matching the phases of the polarized images based on the direction of the normal line as seen in Fig. 19. ) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota and Sato with Hirosawa in order to perform cost adjustment for each direction of the normal line. One skilled in the art would have been motivated to modify Yokota and Sato in this manner in order to acquire an image in which the number of pixels is not reduced while generating the highly precise depth map.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al US PG-Pub (US 20180336701 A1) in view of Sato et al. US PG-Pub (US 20100289878 A1) in view of Ishimaru et al. US PG-Pub(US 20170064286 A1).
Regarding Claim 7, while the combination of Yokota and Sato teaches the image processing device according to claim 1, where Yokota teaches wherein the cost volume is generated with each parallax used as a prescribed pixel unit, and on a basis of a cost in a prescribed parallax range based on a parallax of a prescribed pixel unit at which the similarity becomes maximum, (¶[0094], As the cost value C representing the degree of dissimilarity between the reference area pb and the candidate area qb; either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity. The examiner interprets the prior art is calculating the cost in the reference area and candidate area using the pixels to determine if there’s a parallax and if the evaluation value is at a high that means similarity is at a maximum.)
They do not explicitly teach the parallax detecting section detects a parallax at which the similarity becomes maximum with a resolution higher than the prescribed pixel unit.
Ishimaru teaches the parallax detecting section detects a parallax at which the similarity becomes maximum (¶[0011], The second parallax detection section determines a parallax of each of the resolution blocks by detecting a resolution corresponding block having a region which is the same as the region of the resolution block in the second image for every resolution block on the basis of a block matching method for searching the block having a high similarity of the resolution block in the second image.) with a resolution higher than the prescribed pixel unit. (¶[0177] This makes it possible for the parallax detection device 4 in the distance measuring device 1 to reduce the parallax searching range when the image having the predetermined second resolution which is higher than the predetermined first resolution by using the dynamic programming method. It is also possible to reduce the processing load to detect the parallax by using the dynamic programming method.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Ishimaru in order to determine the similarity 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                         
/SEAN M CONNER/Primary Examiner, Art Unit 2663